Citation Nr: 0508415	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant, who was born in October 1947, had active service 
from April 1965 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
entitlement to a permanent and total disability rating for 
pension purposes.  A January 2005 videoconference hearing was 
held before the undersigned Board Member.

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to the pension issue, the RO, in its recent 
rating decisions, rated the appellant's non-service-connected 
disabilities as:  Right shoulder rotator cuff tear with 
surgical replacement of the humerus head and resultant 
degenerative joint disease, rated as 20 percent disabling; 
and dermatitis and bilateral hearing loss, each rated as 
noncompensable.  However, VA general medical examinations 
that were conducted in March 2002 and May 2003 and a VA 
audiologic examination that was conducted in March 2003 
indicated that appellant has additional significant 
disabilities which the RO has apparently not rated, such as 
chronic obstructive pulmonary disease and cervical, thoracic, 
and lumbosacral spine arthritis/vertebral bodies 
abnormalities.  Furthermore, none of the VA examiners 
addressed the question of appellant's employability.  

Accordingly, for determining the issue of entitlement to 
pension benefits, the Board deems it necessary to remand the 
case to the RO, in part, to arrange comprehensive VA 
examination(s) to identify the nature and severity of any 
significant diseases, injuries, or residual conditions 
manifested, with medical opinion rendered as to whether 
appellant is capable of some type of gainful employment.  
Additionally, the RO should consider each of the disabilities 
for pension purposes with application of the appropriate 
diagnostic codes in the VA's Schedule for Rating 
Disabilities.

With regards to another matter, on May 2003 VA general 
medical examination and during a recent videoconference 
hearing, appellant reported that Social Security 
Administration (SSA) benefits had been awarded.  Reportedly, 
benefits had been awarded based on disability.  However, the 
claims folder does not currently include any medical and/or 
vocational records associated with appellant's SSA benefits 
claim, nor does it appear that the RO has attempted to obtain 
such records, assuming they exist.  Medical and/or vocational 
records, if any, associated with appellant's SSA benefits 
claim might be material in deciding the appellate issue; and, 
consequently, the RO should attempt to obtain them prior to 
final appellate consideration.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain any 
relevant medical/vocational records 
associated with appellant's SSA 
claim award.  Any such records 
obtained should be associated with 
the claims folder.  

2.  The RO should arrange 
additional, appropriate VA 
examination(s) to evaluate any 
significant disabilities that 
appellant may have, for purposes of 
determining whether he is 
permanently and totally disabled for 
pension purposes.  All indicated 
tests and studies should be 
performed.

The examiner(s) should review the 
entire claims folder, adequately 
summarize the relevant history and 
clinical findings, and describe in 
detail the impact the disabilities, 
either singularly or in combination, 
have upon appellant's employability; 
whether the disabilities are likely 
permanent in nature; and whether 
appellant is capable of any form of 
gainful employment, such as 
relatively nonstrenuous, nonmanual 
labor.

3.  The RO should consider each of 
the appellant's significant 
disabilities with application of the 
appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of 
impairment caused by each 
disability.  The RO should consider 
whether the appellant is permanently 
and totally disabled under the 
"average person" standard of 38 
U.S.C.A. § 1502(a)(1) (West 2002) 
and 38 C.F.R. § 4.15 (2004) or under 
the "unemployability" standard of 
38 C.F.R. § 4.17 (2004).  If the 
appellant does not meet the 
percentage requirements, a permanent 
and total evaluation for pension 
purposes should be considered under 
38 C.F.R. § 3.321(b)(2) (2004).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until he is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




